Order issued August 18, 2016




                                    In The

                             Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-15-01079-CV
                          ———————————
   HORIZON POOLS & LANDSCAPES, INC. AND CURT OLMSTEAD,
                        Appellants
                                      V.
                      NELSON SUCARICHI, Appellee


              On Appeal from the 412th Judicial District Court
                          Brazoria County, Texas
                     Trial Court Case No. 81251-CV


                         MEMORANDUM ORDER

      Appellant Curt Olmstead has filed an unopposed motion to dismiss his

individual appeal. We grant the motion and dismiss the appeal filed by Curt

Olmstead. See TEX. R. APP. P. 42.1(a)(1). The appeal of Horizon Pools &

Landscapes, Inc. remains pending.
                                 PER CURIAM

Panel consists of Justices Bland, Massengale, and Lloyd.




                                        2